Citation Nr: 1032835	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1968 until August 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above-referenced claim.  

In February 2008, the Veteran testified at a personal hearing 
over which a Decision Review Officer presided while at the RO.  A 
transcript of that hearing has been associated with the claims 
file.  

In a January 2010 decision, the Board denied the claim for an 
increased evaluation in excess of 20 percent for bilateral 
hearing loss.  Thereafter, the Veteran appealed the Board's 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2010, the Veteran and the 
Secretary of VA (the parties) filed a Joint Motion for Partial 
Remand (Joint Motion).  The Joint Motion moved for the Court to 
vacate and remand the July 2010 Board decision, as the parties 
determined that the Board failed to discuss potentially favorable 
evidence of record.  In July 2010, the Court granted the parties' 
Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran essentially contends that his bilateral hearing loss 
is more severe than what is reflected by the currently assigned 
20 percent disability rating.  During his February 2008 RO 
personal hearing, the Veteran essentially testified that he has 
difficulty hearing with competing noises when he is "out in the 
world" due to such things as passing vehicles or background 
noise.  Essentially, the Veteran has asserted that the current 
audiological examinations of record have not adequately taken 
into consideration the effect of competing noise stimuli on his 
ability hear and his overall ability to function in the world.  
Thus, the Veteran asserts that his bilateral hearing loss 
warrants a higher disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, §3.321(b) 
does not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id. 

Here, the claims file reflects that the Veteran underwent a VA 
audiological in March 2008.  While the audiometric results were 
reported in the associated examination report, the VA examiner 
failed to discuss the impact of the Veteran's bilateral hearing 
loss on his occupational functioning and his daily life.  Thus, 
the March 2008 VA examination is inadequate with which to decide 
the Veteran's claim.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  Therefore, the 
Board has no choice in this matter and must remand the Veteran's 
claim for an additional VA examination that specifically 
addresses the functional effects of his hearing loss disability.

The Board also notes that the Veteran's representative 
specifically asked the Board to consider remanding the issue for 
a current audiological test, with emphasis on the functional 
effects of the disability, in a July 2010 statement.  Based on 
the foregoing, the Board finds a new examination is necessary to 
determine the current severity and the functional effects of the 
Veteran's bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder and a copy of this 
Remand should be made available to the 
examiner for review in conjunction with the 
examination.  
 
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner, 
to include pure tone threshold testing and 
the Maryland CNC speech audiometric test, 
should be performed. 
 
In addition to objective test results, the 
examiner should fully describe the functional 
effects caused by the Veteran's bilateral 
hearing loss, to include effects on 
employment and daily life caused by his 
hearing loss.  The examiner should consider 
and discuss the Veteran's report of 
difficulty hearing with competing noise 
stimuli.  All opinions should be supported by 
a clear rationale, and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board. 

2.  After the above development has been 
completed, adjudicate the claim for an 
increased evaluation for bilateral hearing 
loss.  If the benefit sought remains denied, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case and 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

